Case 1:18-cr-00015-AKH Documen t680 Filed 04/20/20 Page 1 of 1

Case 1:18-cr-00015-AKH Document 679 Filed 04/17/20 Pagelofl

LEVITT & KAIZER
ATTORNEYS AT LAW

RICHARD WARE LEVITT* 40 FULTON STREET TELEPHONE

rievitt@landklaw.com 23™4 FLOOR (212) 480-4000

NICHOLAS G. KAIZER* NEW YORK, NEW YORK 10038-5077

nkaizer@landkiaw.com FACSIMILE
(212) 480-4444

ZACHARY SEGAL™

EMILY GOLUB

emilygolublaw@gmail.com

+

of counsel

ADMITTED IN NY, FLA. AND D.C.
** AWAITING NY ADMISSION

fe
La

April 17,2020 “~~
Honorable Alvin K. Hellerstein
United States District Judge

Southern District of New York // LD. hk ; Wbn S~ ls

500 Pearl Street
New York, NY 10007
Re: United States v. Castelle,
18 Cr. 15 (AKH)

Dear Judge Hellerstein:

 

We represent Eugene Castelle on appeal from the judgment of conviction
and sentence entered in the above-captioned case. We write with the government's
consent to substitute security for Mr. Castelle’s bond. On April 3, 2020 the Court
released Mr. Castelle on “bail pending the outcome of his appeal pursuant to the
same conditions that governed his pretrial release...” (Original bond with
modification on p.5, annexed). Castelle’s brother initially posted his home in Staten
Island but he is now selling that home. We have proposed that Castelle’s girlfriend,
Jamie Rana, post her home located at 160 Chandler Avenue, Staten Island, NY

10314 to fully secure the $500,000 bond — in addition to the two original financially
responsible sureties. Her equity in the home fully supports the bond. We therefore

respectfully request that Eugene Castelle’s April 3, 2020 bond modification be
further modified to permit his securing the bond with the property of Jamie Rana

who will immediately execute a confession of judgment for counsel’s ultimate filing.

Thank you for considering this application.

Respectfully submitted,

ae f ; i
; Od ¢
a ae
re ; 1 pis a f ; ‘ : ‘y 7 : Fs 2
i ' i ( ; i ; i: i : ‘ ‘
i . { he r

ale AST SP

Richard Levitt

cc: AUSA Jacob Fiddelman
Pretrial Services Officer Ashley Cosme

 

/]
/
LA [ / /\ ol NLL 4

4
